Lundberg Stratton, J.,
dissenting.
{¶ 22} The issue before us is whether the juvenile court had the statutory authority to order J.F. to serve the previously suspended commitment to the Department of Youth Services. I would answer the question in the negative and hold that a juvenile’s suspended commitment may not be imposed after the juvenile has successfully completed and been released from his community control. In my view, when J.F.’s community control ended on March 1, 2006, the juvenile court’s jurisdiction ceased.
{¶ 23} This court has previously held that “[a] juvenile court does not have the jurisdiction to reimpose a suspended commitment to a Department of Youth *82Services facility after a juvenile has been released from probation.” In re Cross, 96 Ohio St.3d 328, 2002-Ohio-4183, 774 N.E.2d 258, syllabus. When the juvenile’s probation is terminated, “[t]here is no statutory basis for the court’s continuing jurisdiction * * *.” Id. at ¶ 12.
{¶24} At the March 2006 hearing, in addressing J.F., the court stated, “[Yjou’ve successfully completed probation, I hear that you’ve gone above and beyond what you need to do, so I’m terminating you successfully today.”
{¶ 25} The court’s March 3, 2006 entry terminating community control made no mention of monitored time. Although the appellate court cited J.F.’s probation officer’s comment regarding monitored time at the community-control-termination hearing as evidence that J.F. continued to be under the juvenile court’s jurisdiction, In re J.F., 2d Dist. No. 06-CA-123, 2007-Ohio-5652, 2007 WL 3071879, at ¶ 51, the juvenile court did not state on the record that it was adopting the probation officer’s recommendation. A court speaks through its journal entries. State ex rel. Worcester v. Donnellon (1990), 49 Ohio St.3d 117, 118, 551 N.E.2d 183. Therefore, the March 3, 2006 entry terminating J.F.’s community control and allowing him to obtain his driver’s license, without mentioning “monitored time,” controls. If the court intended to maintain continuing jurisdiction over J.F., the court could have continued him on community control. It did not. It terminated his community control.
{¶ 26} In my view, monitored time is an element of community control. According to R.C. 2929.01(Z), “monitored time” is a “period of time during which an offender continues to be under the control of the sentencing court or parole board, subject to no conditions other than [to lead] a law-abiding life.” R.C. 2929.17 lists monitored time as one of several nonresidential sanctions that may be imposed when there is no mandatory prison term. Similarly, R.C. 2152.19(A)(4) (disposition orders for delinquent children), lists monitored time as an option under community control.
{¶ 27} Thus, monitored time is an element of community control, not a disposition itself. If community control is terminated, so, too, is monitored time. On March 3, 2006, the juvenile court terminated J.F.’s community control and told him that he had “successfully completed probation.” J.F. relied on the March 3, 2006 entry and the statements made by the court at J.F.’s hearing. In my view, due process mandates that juveniles, too, deserve finality in the judgments rendered against them. By this opinion, the majority has, in essence, nullified the holding in In re Cross, 96 Ohio St.3d 328, 2002-0hio-4183, 774 N.E.2d 258, and allowed a probation officer’s comments to supersede a judgment entry.
{¶ 28} Wdien J.F.’s community control ended on March 1, 2006, the juvenile court’s jurisdiction to impose the suspended commitment ceased. The two new offenses with which J.F. was subsequently charged should have been considered *83independent of any prior adjudication. I respectfully dissent and would reverse the judgment of the court of appeals and remand the cause to the juvenile court.
Stephen K. Haller, Greene County Prosecuting Attorney, and Elizabeth A. Ellis, Assistant Prosecuting Attorney, for appellee, the state of Ohio.
Timothy Young, Ohio Public Defender, and Angela Miller, Assistant State Public Defender, for appellant.
Katherine Hunt Federle and Angela Marie Lloyd, urging reversal for amicus curiae, Justice for Children Project.
Pfeifer and Lanzinger, JJ., concur in the foregoing opinion.